Execution Version




ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the close of business September 13, 2018 (the “Effective Date”), by and between
Sears Oil and Gas Corporation, a Nevada corporation (“Buyer”), and Human Brands
International, Inc., a Nevada corporation (“Seller”). Seller and Buyer are
sometimes jointly referred to hereafter as the “Parties”.




Recitals:




A.

Seller is the owner of certain alcoholic beverage assets and the intellectual
property rights known as Tequila Alebrijes, including, but not limited to, those
assets and intellectual property rights which are generally described on Exhibit
“A” hereto, including but not limited to, associated trademarks, packaging
designs, finished product purchase rights, use of exclusive formulas and the
rights to direct the sale of the products pursuant to the Human Brands
International, Inc. Brand Management Agreements governing sales in the US and
the rights for sale of inventory outside of the US as provided by Mexican and
International law regarding the sales and distribution of sprits that consist of
tequila held by the producer in Mexico (collectively, the “Assets”).




B.

Seller wishes to assign to Buyer, and Buyer wishes to assume from Seller,
certain executory contracts (the “Assumed Contracts”), including, but not
limited to, that which is described more fully on Exhibit “B” hereto.




C.

Buyer desires to purchase and acquire all of the Assets and Assumed Contracts
and commence operating the Proposed Business as defined in Article I below.




D.

The Parties desire to enter into this comprehensive agreement with respect to
the sale and purchase of the Assets and the Assumed Contracts.




E.

The Parties desire to comply with all applicable federal and state laws in
connection the purchase and sale of the Assets and Assumed Contracts.




NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
legal sufficiency of which the Parties hereby acknowledge, the Parties hereto
agree as follows:




ARTICLE I  

Proposed Business




The Assets consists of certain intellectual property and other contracts, rights
and assets (tangible and intangible) relating to the products known as Alebrijes
Tequila and certain associated products as are more particularly described on
the Exhibits attached hereto. The Assets and the Assumed Contracts are related
to the proposed business of acquiring finished tequila beverages, packaging such
beverages, marketing such beverages and distributing such beverages directly or
through Brand Management Agreements and in compliance with all U.S. and
international law regulating the sales and distribution of spirits (collectively
the “Proposed Business”).




Buyer and Seller intend to enter into a “Brand Management Agreement” to manage
sales of the tequila in certain territories throughout the world pursuant to
which Seller will operate the Proposed Business for Buyer.




ARTICLE II  

Purchase and Sale of Assets and Assumed Contracts




II.1 Assets and Assumed Contracts.  Subject to the terms, conditions, covenants
and agreements hereinafter provided, Buyer shall purchase and receive, and
Seller shall sell and deliver to Buyer at the closing the Assets and Assumed
Contracts described in Article IV hereof (the “Closing” or “Closing Date”), free
and clear of all liens, encumbrances, claims and charges, except as expressly
provided herein.   The Assets and Assumed Contracts are being acquired by Buyer
in order to enable Buyer to commence operating the Proposed Business.  The
Assets include, but are not limited to, the following:

(a) all right, title and interest in and to the Intellectual Property set forth
on Exhibit C;

(b) all raw materials, work-in-process and finished goods inventories of
ingredients, components and products, including, without limitation all
packaging materials and product formulations, that are owned, used by or
otherwise available to Seller for sale in connection with the operation of the
Tequila Business (collectively, the “Inventory”), as more specifically listed on
Exhibit D

(c) the Assumed Contracts described in Exhibit B;

(d) all licenses, permits or franchises issued by any federal, state, municipal
or foreign authority relating to the development, use, or marketing of the
assets, to the extent such are exist and are assignable;  

(e) all supplier lists relating to the Assets,

(f) all other intangible assets, including without limitation all "know-how,"
proprietary information and trade secrets relating to the Assets,

(g) all tangible assets set forth on Exhibit E; and

(h) all advertising and promotional materials, domains and websites primarily or
exclusively related to the Assets.

II.2 No Other Assets Transferred.  No assets other than the Assets specified in
Section 2.1 and/or specifically identified in an Exhibit to this Agreement, are
to be sold and transferred by Seller and purchased and received by Buyer.  

II.3 No Assumption of Liabilities.  Buyer will not assume or have any
responsibility, with respect to any Liability of Seller except for those
obligations set forth in the Assumed Contracts.  

II.4 Assignment of Contracts and Rights.  Notwithstanding anything in this
Agreement to the contrary, this Agreement shall not constitute an agreement to
assign any asset or any claim, right, or benefit arising thereunder or resulting
therefrom if such assignment, without the consent of a third party thereto,
would constitute a breach or other contravention of such asset or in any way
adversely affect the rights of the Seller or Buyer thereunder.  Seller will use
its commercially reasonable efforts (but without any payment of money by
Seller/Buyer) to obtain the consent of the other parties to any Asset or any
claim, right, or benefit arising thereunder for the assignment thereof to Buyer
as Buyer may request.  If





1

such consent is not obtained, or if an attempted assignment thereof would be
ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, Seller and Buyer will cooperate
in a mutually agreeable arrangement under which Buyer would obtain the benefits
and assume the obligations thereunder in accordance with this Agreement,
including subcontracting, sub-licensing, or sub-leasing to Buyer, or under which
Seller would enforce for the benefit of Buyer, with Buyer assuming Seller’s
obligations, any and all rights of Seller against a third party thereto.   

ARTICLE III

Purchase Price and Payment Terms




III.1 Purchase Price.  Buyer agrees to purchase and receive, and Seller agrees
to sell and deliver, the Assets and the Assumed Contracts for consideration
described below (the “Purchase Price”).  The total Purchase Price is $5,450,000
shall be paid in full at Closing. The Purchase Price shall be paid as follows:




(a)

Three Million Five Hundred Thousand (3,500,000) shares of the common stock, par
value $0.001 per share, of Buyer (the “SOG Common Stock”), valued for the
purposes of this Agreement at $1.5429 per share $5,400,000.




(b)

Fifty Thousand ($50,000) Dollars (“Cash Portion of Purchase Price”) payable to
Buyer not later than 30 days from the date of Closing by wire transfer of
immediately available funds;




III.2 Purchase Price is Fair and Equitable.  The Parties agree that the Purchase
Price is fair and equitable and that it represents the fair market value of the
Assets.




III.3 Title.  Title to the Assets and risk of loss with respect thereto shall
pass to Buyer at the Closing.




III.4 Allocation.  At least five (5) Business Days prior to the Closing Date,
Seller shall deliver to Buyer a schedule (the “Allocation Schedule”) allocating
the Purchase Price among the assets sold by Seller (the “Allocation”). The
Allocation Schedule shall be prepared in accordance with Section 1060 of the
Internal Revenue Code.  (“Code”).   The Allocation Schedule shall be deemed
final unless Buyer notifies Seller in writing that Buyer objects to one or more
items reflected in the Allocation Schedule within thirty (30) days after
delivery of the Allocation Schedule to Buyer. In the event of any such
objection, Seller and Buyer shall negotiate in good faith to resolve such
dispute; provided, however, that if Seller and Buyer are unable to resolve any
dispute with respect to the Allocation Schedule within sixty (60) days after the
delivery of the Allocation Schedule to Buyer, such dispute shall be resolved by
the parties. The fees and expenses of such accounting firm shall be borne
equally by Seller, on the one hand, and Buyer, on the other.  Seller and Buyer
each agree to file and cause to be filed all of their respective IRS Forms 8594
and all federal, state and local Tax Returns in accordance with the Allocation
Schedule.




ARTICLE IV

Closing




IV.1 The Closing. The closing of the purchase and sale of the Assets and the
assumption of the Assumed Contracts shall occur on or before September 28, 2018
(the “Closing”) at such time and place as the Parties mutually agree.  At the
Closing, the following shall occur:




(a)





2

Bill of Sale and Assignment of Contracts.  Seller and Buyer shall execute and
deliver to the other a Bill of Sale and Assignment of Contracts with respect to
the Assets and the Assumed Contracts, substantially in the form attached hereto
as Exhibit F and such other instruments of sale, transfer, conveyance, and
assignment as Buyer and its counsel may reasonably request;




(b) Intellectual Properties Assignment.  With respect to the Intellectual
Property an Intellectual Property Assignment Agreement substantially in the form
of Exhibit G hereto (the “Intellectual Property Assignment Agreement”) duly
executed by Seller and Buyer, effecting the assignment to and assumption by
Buyer of the Intellectual Property;

(c) Assignment of Domain Names.  Seller will execute and deliver to Buyer an
Assignment of Domain Names in the form attached hereto as Exhibit H;




(d) “Brand Management Agreement”.  Buyer and Seller shall execute and deliver a
brand management agreement to manage the Proposed Business;




(e) “Employment Agreement”.  Buyer and Mark Scharmann shall enter into an
Employment Agreement on terms and conditions approved by Buyer, Seller and Mark
Scharmann.




(f) Closing Certificate.  Seller will execute and deliver to Buyer, the Seller’s
Closing Certificate and Buyer shall execute and deliver to Seller Buyer’s
Closing Certificate;




(g) Possession.  Seller shall deliver possession of the Assets to Buyer at the
Closing or at such other time and place as agreed to by the Parties.




(h) Payment.  Buyer shall deliver to Seller, not later than five days after
Closing, certificates for the SOG Common Stock portion of the Purchase Price,
and the cash portion of the purchase price or a promissory note (“Purchase Price
Note) for the Cash Portion of the Purchase Price; and  




(i) Other Documents.  The Parties shall execute and deliver such other documents
as may reasonably be required to carry out the intent of the transactions
contemplated by this Agreement.




ARTICLE V

Representations and Warranties of the Seller




As an inducement to Buyer to enter into this Agreement and perform its
obligations hereunder, and with the understanding that Buyer has relied and will
rely upon such representations and warranties in reaching a determination to
enter into this Agreement, the Seller represents and warrants to Buyer as set
forth in this Article V.  Except as otherwise expressly set forth in this
Article V or in the Seller Disclosure Schedules attached hereto, each of the
representations and warranties set forth in this Article V are made as of the
Effective Date and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the
Effective Date throughout this Article V).




5.1

Organization of Seller. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.




5.2

Authorization; Etc.  Seller has the full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby.  Seller has
taken all action required by applicable law or otherwise to authorize the
execution, delivery, and performance of this Agreement   and the





3

consummation of the transactions contemplated hereby.  This Agreement has been
duly and validly authorized, executed and delivered by the Seller and no other
action is necessary.  This Agreement is a valid and binding obligation of the
Seller enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium, and other similar laws relating to or
affecting creditors’ rights as well as general principles of equity.




5.3

Non-Contravention.  Neither the execution and delivery of this Agreement nor its
performance and the consummation of the transactions contemplated hereby will
(a) violate or be in conflict with, or constitute a default (or an event which,
with or without due notice or lapse of time, or both, would constitute a
default) under, or result in the modification or termination of, or cause or
permit the acceleration of the maturity of any debt, obligation, contract or
commitment or other agreement to which Seller is a party or by which it or the
Assets may be bound; (b) result in the creation or imposition of any mortgage,
pledge, lien, security interest, encumbrance, restriction, charge or limitation
of any kind, upon the Assets or Seller; or (c) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or governmental
authority applicable to Seller.




5.4

Consents and Approvals of Government Authorities or Others.  No consent,
approval or authorization of, or declaration, filing or registration with, any
governmental or regulatory authority is required in connection with the
execution, delivery and performance of this Agreement by Seller or the
consummation of the transactions contemplated thereby, except where such action
has been taken prior to the Closing.  No consent from or notice to any third
party is required for any transactions contemplated hereby except as described
in Schedule 5.4.




5.5

Title to Assets; Encumbrances.  Seller has good and marketable title or a valid
leasehold or license interest to the Assets.  None of the Assets is subject to
any mortgage, pledge, lien, security interest, encumbrance, restriction,
variance, charge or limitation of any kind. At the Closing, Buyer shall receive
good and marketable title to the Assets, free of any liens, claims or
encumbrances.  The Assets and the Assumed Contracts include all rights,
properties and other assets necessary to permit Buyer to conduct the Proposed
Business in all material respects in the same manner as it is conducted on, and
has been conducted prior to, the Effective Date and the Closing Date.




5.6

Intellectual Property.  




(a)

Seller owns, is licensed or otherwise has the full right to use, all patents,
trademarks, service marks, trade names, copyrights, technology, know-how,
formulas and processes (the “Intellectual Property”) that are to be used in the
Proposed Business.  Seller has the sole and exclusive right to use the
Intellectual Property owned by Seller, and no consent of any third party is
required for the use thereof by Buyer upon completion of the transfer of the
Assets.




(b)

Exhibit C hereto contains a complete and accurate list of (i) all Intellectual
Property used or proposed to be used by Seller in the Proposed Business, all
applications therefor, and all licenses and other agreements relating thereto,
and (ii) all agreements relating to Intellectual Property that Seller is
licensed or authorized to use by others or licenses or authorizes others to use.
 No claims have been asserted by any person to the use of any such Intellectual
Property or challenging or questioning the validity or effectiveness of any such
license or agreement, and Seller knows of no valid basis for any such claims.
 Seller has not received any notice of, nor to the Knowledge of Seller, does the
use of such Intellectual Property by Seller infringe on the rights of any other
person, nor to the Knowledge of Seller, will the use by Buyer following the
Closing infringe upon the rights of any other person.   




5.7

Assumed Contracts.  Exhibit B lists all contracts to which Seller is a party
which will be assigned to and assumed by Buyer, true and correct copies of which
have previously been furnished to





4

Buyer.  All of the Assumed Contracts are valid and binding on the Seller and, to
the Knowledge of Seller, or the other party thereto, and are in full force and
effect, except where enforcement may be limited by general equitable principles
or by applicable bankruptcy, insolvency, fraudulent transfer, moratorium, or
similar laws and judicial decisions from time to time in effect which affect
creditors’ rights generally.  Seller has not received notice from any party to
any Assumed Contract of such party’s intention or desire to terminate or modify
any such Assumed Contract in any respect.  Neither the Seller nor, to the
Knowledge of Seller, any other party is in breach of any of the terms or
covenants of any Assumed Contract.  Seller has the full legal power and
authority to assign the Assumed Contracts to Buyer in accordance with this
Agreement on terms and conditions no less favorable than those in effect on the
Effective Date, and such assignment will not affect the validity, enforceability
and continuity of any such Assumed Contract.  No consent, approval, or
authorization of any third party is required for the assignment of the Assumed
Contracts to Buyer in accordance with this Agreement.




5.8

Inventories.  The Inventories of the Seller are merchantable and fit for the
purpose for which it was procured or manufactured, and none of which is
slow-moving, obsolete, damaged, or defective, subject only to the reserve for
inventory write-down set forth on Seller’s most recent financial statements.   




5.9

Litigation.  There is no legal, administrative, arbitration or other proceeding,
claim or action of any nature or investigation pending or threatened against or
involving any of the Seller, the Assumed Contracts or the Assets.  There is no
legal, administrative, arbitration or other proceeding, claim or action of any
nature or investigation pending or threatened or which questions or challenges
the validity of this Agreement or any action taken or to be taken by any of the
Seller pursuant to this Agreement or in connection with the transactions
contemplated hereby; and none of the Seller knows or has reason to suspect the
existence of any valid basis for any such legal, administrative, arbitration or
other proceeding, claim, or action of any nature or investigation.




5.10

Taxes.  Seller has filed all federal, state, and local income, franchise, sales,
use, property, excise, payroll and other tax returns and forms required to be
filed and has been paid in full or discharged all taxes, assessments, excises,
interest, penalties, deficiencies and losses required to be paid so far as they
relate to Assets and the Assumed Contracts.  There are no governmental
investigations or other legal, administrative, or tax proceedings pending, or to
the Knowledge of the Seller, threatened pursuant to which Seller is or could be
made liable for any taxes, the liability for which could extend to Buyer as to
the Assets or the Assumed Contracts or could result in a lien on any of the
Assets or Assumed Contracts.  No event has occurred that could impose on Buyer
any transferee liability for any Taxes due or to become due from Seller from any
taxing authority.




5.11

Compliance with Law. Seller is in compliance with all laws, regulations and
orders applicable to the Seller or relating to the Assets and the Assumed
Contracts.  Seller has not received any notification that it is in violation of
such laws, regulations or orders and no such violation exists.  




5.12

Licenses.  Seller has obtained, and maintains in full force and effect, all
licenses, registrations, permits, accreditations, approvals and other
authorizations from the appropriate governmental bodies that are necessary to
manufacture, market and distribute the Assets.  Prior to Closing, Seller shall
take all actions and execute all documents which are reasonably necessary to
effectuate the transfer or assignment and/or operation of all such licenses,
registrations, permits, approvals and other authorizations to Buyer.




5.13

Brokers’ Fees.  Seller has no Liability to pay any fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement for which Buyer could become liable or obligated.




5.14

Liability.  Seller has no Liability (and there is no known basis for any present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against Seller giving rise to any Liability) arising out of any
injury to individuals or property as a result of the ownership, possession, or
use of any product manufactured, sold, leased, or delivered by Seller or service
rendered by the Seller.




5.15

No Undisclosed Liabilities.  There are no Liabilities of the Seller that affect
the Assets or the Assumed Contracts, whether accrued, contingent, absolute,
determined, determinable or otherwise, and to the Seller’ Knowledge, there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability.




5.16

Investment Representation. Seller is acquiring the SOG Common Stock for its own
account with the present intention of holding such securities for investment
purposes and not with a view to distribution or for sale in connection with any
public distribution of such securities in violation of any federal or state
securities Laws. Seller is an “accredited investor” as defined in Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act.
Seller acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the SOG Common Stock. Seller
acknowledges that the SOG Common Stock has not been registered under the
Securities Act or the Exchange Act or any state or foreign securities Laws and
that the SOG Stock may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such sale, transfer, offer, pledge,
hypothecation or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act and are registered under any
applicable state or foreign securities Laws or pursuant to an exemption from
registration under the Securities Act.  




Seller understands that Buyer is a Shell Corporation as defined in as defined in
Rule 12b-2 of the Exchange Act.  Buyer is an inactive corporation with no
business operations.




Seller understands that the acquisition of SOG Common Stock is a high- risk
investment that may result in a total loss to Buyer.  Buyer has reviewed the
risk factors set forth on Exhibit I.




Seller understands that Buyer is required to file a Form 8-K describing the
execution of this Agreement and the Closing of the transaction agreed to herein.




5.17

Potential Lending Transaction.  Buyer is negotiating terms and conditions of a
potential lending transaction (the “Loan Transaction”) which will involve a
Senior Convertible Secured Note, Warrants, a Registration Rights Agreement and
other documents.  Seller has had an opportunity to review all of such documents
and understands the terms and conditions thereof.




5.18

Disclosure.  With respect to the Seller and the Assets and Assumed Contracts,
this Agreement (including its exhibits and schedules) does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which such statements were made, not misleading.




ARTICLE VI

Representations and Warranties of Buyer




As an inducement to the Seller to enter into this Agreement and perform its
obligations hereunder, and with the understanding that the Seller has relied and
will rely upon such representations and warranties in reaching a determination
to enter into this Agreement, Buyer represents and warrants to Seller as
follows:




6.1

Organization.  Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Buyer is duly qualified to
conduct business and is in good standing under the laws of each jurisdiction in
which the nature of its businesses or the ownership or leasing of its properties
requires such qualification.  Buyer has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.   Buyer has furnished or made available to
Seller complete and accurate copies of its articles of incorporation and bylaws.
 Buyer is an inactive company and currently conducts no trade or business
activities.  Buyer is not in default under or in violation of any provision of
its certificate or articles of incorporation, as amended to date, or its bylaws,
as amended to date.  




6.2

Authorization; Etc.  Buyer has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby.  Buyer has
taken all action required by law, its Articles of Incorporation, its Bylaws, or
otherwise to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby.  This Agreement is
a valid and binding obligation of Buyer enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights, as well as general
principles of equity.




6.3

Non-Contradiction.  Neither the execution and delivery of this Agreement nor its
performance and the consummation of the transactions contemplated hereby will
(a) violate any provision of the Articles of Incorporation or Bylaws of Buyer;
(b) violate or be in conflict with, or constitute a default (or an event which,
with or without due notice or lapse of time, or both, would constitute a
default) under, or result in the modification or termination of, or cause or
permit the acceleration of the maturity of any debt, obligation, contract or
commitment or other agreement to which Buyer is a party or by which it may be
bound; (c) result in the creation or imposition of any mortgage, pledge, lien,
security interest, encumbrance, restriction, charge or limitation of any kind,
upon Buyer; or (d) violate any statute or law or any judgment, decree, order,
regulation or rule of any court or governmental authority.




6.4

Financial Statements.   The audited financial statements and unaudited interim
financial statements of the Buyer included in the Buyer SEC Reports
(collectively, the “Buyer Financial Statements”) (i) complied as to form in all
material respects with applicable accounting requirements and, as appropriate,
the published rules and regulations of the SEC with respect thereto when filed,
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby (except as may be indicated therein or in
the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Securities Exchange Act of 1934 as amended),
(iii) fairly present in all material respects the financial condition, results
of operations and cash flows of the Buyer as of the respective dates thereof and
for the periods referred to therein, and (iv) are consistent in all material
respects with the books and records of the Buyer.




6.5

Consents and Approvals of Government Authorities.  No consent, approval or
authorization of, or declaration, filing or registration with, any governmental
or regulatory authority is required in connection with the execution, delivery
and performance of this Agreement by Buyer or the consummation of the
transactions contemplated thereby, except where such action has been taken prior
to the Closing.




6.6

Brokerage Fees.  Buyer has no Liability to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which the Seller could become liable or obligated.








5



6.7

Capitalization.  As of the date of this Agreement, and prior to giving effect to
the issuance of shares of SOG common stock to Seller at Closing, the authorized
capital stock of Buyer consists of 100,000,000 shares of the common stock, par
value $0.001 per share, of which 3,181,005 shares are issued and outstanding as
of July 15, 2018.   Except for the SOG Common Stock, shares that may be issued
pursuant to the Employment Agreement, and securities that may be issued in
connection with the Loan Transaction, Buyer is not a party to any agreement that
may require the issuance of shares of Buyer’s common stock.




6.8

Shell Corporation.  Buyer is a shell corporation as defined in as defined in
Rule 12b-2 of the Exchange Act.  Buyer is an inactive corporation with no
business operations.




6.9

Securities Exchange Act Matters.  Buyer files reports with the Securities and
Exchange Commission (“SEC”) under Section 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).   Buyer is not a reporting company
under Section 12(g) of the Exchange Act. SOG’s SEC file number is 333-151300.
Buyer’s common stock is quoted on the OTC Markets, symbol SRSG. There is no
active trading in Buyer’s common stock.  Buyer is current in its filings under
Section 15(d) of the Exchange Act.  Buyer’s SEC filings are available for review
in the SEC’s EDGAR system.




6.10

Miscellaneous Matters. Mark Scharmann is the sole officer and director of Buyer.
 A total of 3,181,005 shares of Buyer’s common stock are issued and outstanding.
Mark Scharmann is the legal and beneficial owner of approximately 3,061,553 of
the outstanding shares.Buyer’s transfer agent is New Horizon Transfer, Inc.
 Buyer has recently appointed Heaton & Company PLLC, (dba Pinnacle Accountancy
Group of Utah) as its independent registered accounting firm.  Buyer will make
available to Seller any and all information about Buyer as requested by Seller.




6.11

Potential Financing.  Buyer has entered into discussions relating to the Loan
Transaction.  Buyer has provided Seller will all current drafts of the documents
related to such transaction and Seller has authorized Buyer to execute such
documents in the current form or as may be reasonably modified.




6.12.

Loans from Affiliates.  Mark Scharmann, the sole director and officer of Buyer
has made loans to Buyer which are currently outstanding.  Additional information
about such loans is set forth on Schedule 6.12.




6.13

Litigation.  There are no suits, actions, claims, investigations, inquiries or
proceedings now pending or to Buyer’s Knowledge threatened against Buyer or any
affiliate or Buyer or any of their respective assets.  There is no action, suit,
proceeding or investigation pending or, to Buyer’s Knowledge, currently
threatened, against the Buyer that questions the validity of this Agreement or
the right of Buyer to enter into this Agreement, or to consummate the
transactions contemplated hereby.  




6.14

Legal Compliance. To the Knowledge of Buyer, it has complied with all applicable
laws (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder) of federal, state, local, and
non-U.S. governments (and all agencies thereof), except where the failure to
comply would not have a Material Adverse Effect.




6.15

Disclosure.  With respect to the Buyer, this Agreement (including its exhibits
and schedules) does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements contained
herein and therein, in light of the circumstances under which such statements
were made, not misleading.








6

ARTICLE VII

Covenant Not to Compete and Other Covenants




7.1

Restrictive Covenant.  In order for the Buyer to have and enjoy the full benefit
of the operation of the Proposed Business, and as a material inducement to the
Buyer to enter into this Agreement and the other transaction documents, Seller
covenants and agrees that until the end of the five (5) year period from the
Closing, neither Seller nor any affiliate or successor of Seller shall, directly
or indirectly, as a partner, shareholder, proprietor, consultant, joint venture,
investor or in any other capacity:




(a)

engage in, own, carry on, manage, operate, perform services for, or control the
management or operation of any business entity that competes, directly or
indirectly, with the Buyer in Proposed Business anywhere in the world (the
“Restricted Territory”).  




(b)

own any equity interest, directly or indirectly, in any entity that is engaged
in, carries on, manages, operates, performs or controls the management or
operations of any business that competes, directly or indirectly, with the Buyer
in the Restricted Territory, or




(c)

solicit, interfere with, or endeavor to entice away from Buyer on behalf of any
person or entity any customer of Buyer to purchase from any source other than
Buyer any product or service of the type provided by Buyer.




7.2

Acknowledgment.  Seller acknowledges and agrees that compliance with the
covenants contained in Article VII is necessary to protect Buyer and that a
breach of any such covenant would result in irreparable and continuing damage
for which there would be no adequate remedy at law.  Seller agrees that in the
event of any breach of such covenant, Buyer shall be entitled to preliminary and
permanent injunctive relief and to such other and further relief as is proper
under the circumstances.  Seller agrees that these covenants shall be deemed to
be a series of separate covenants not to compete for each year within the
applicable periods of non-competition.  




If any court of competent jurisdiction determines any of the foregoing covenants
to be unenforceable with respect to the term thereof or the scope of the subject
matter or geography covered thereby, then such covenant shall nonetheless be
enforceable by such court against Seller, as applicable, upon such shorter term
or within such lesser scope as may be determined by the court to be reasonable
and enforceable.  In the event Seller are in violation of the aforementioned
restrictive covenants, then the time limitation thereof shall be extended for a
period of time during which such breach or breaches shall occur, unless a court
of competent jurisdiction renders a final non-appealable judgment to the effect
that such extension is illegal or unenforceable.




7.3

Non-Solicitation.  Seller further covenants and agrees that, without the prior
written consent of the Buyer, for a period of five (5) years following the
Closing Date, the Seller shall for itself, or for any other person or entity,
and shall not cause or encourage any other persons or entities to solicit for
employment or hire as an employee, officer, agent, consultant, advisor, or in
any other capacity whatsoever, any employee of the Buyer.  As used herein,
“solicit” means contact or communicate in any manner whatsoever, including, but
not limited to, contacts or communications by or through intermediaries, agents,
contractors, representatives, or other parties.




7.4

Disclosure of Confidential Information.  As a further inducement for Buyer to
enter into this Agreement, Seller agrees that for the longest period permitted
by law after the Effective Date, Seller shall hold in strictest confidence, and
not, without the prior written approval of Buyer, use for their own benefit or
the benefit of any party other than Buyer or disclose to any person, firm,
corporation or other entity other than Buyer (other than as required by law) any
and all information relating to trade





7

secrets, processes, patent and trademark applications, product development,
price, supplier lists, pricing and marketing plans, policies and strategies,
details of consultant contracts, operations, methods, product development
techniques, business acquisition plans and all other confidential information
with respect to the Proposed Business.  Seller and Buyer recognize that the
absence of a time limitation in this Section 7.4 is reasonable and properly
required for the protection of Buyer.  In the event that the absence of such
limitation is deemed to be unreasonable by a court of competent jurisdiction,
Seller agrees and submits to the imposition of such a limitation as said court
shall deem reasonable.




ARTICLE VIII

Covenants Prior to Closing




The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.




8.1

General.  Each of the Parties will use its reasonable best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Section 10 below.




8.2

Notices and Consents.  Seller will give any notices to third parties, and Seller
will use its reasonable best efforts to obtain any third-party consents,
referred to in Article V above.  Each of the Parties will give any notices to,
make any filings with, and use its reasonable efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the closing of the sale and purchase agreed to herein.

8.3

Full Access.  Seller and Buyer will permit representatives of the other Party to
have full access at all reasonable times, and in a manner so as not to interfere
with the normal business operations of Seller and Buyer, to all premises,
properties, personnel, books, records (including tax records), contracts, and
documents of or pertaining to the other Party.

8.4

Notice of Developments.  Each Party will give prompt written notice to the other
Party of any material adverse development causing a breach of any of its own
representations and warranties in Section 5 and Section 6 above.  No disclosure
by any Party pursuant to this Section 8.4, however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.  

8.5

Exclusivity.  Seller will not (i) solicit, initiate, or encourage the submission
of any proposal or offer from any Person relating to the acquisition of any
membership interest or other voting securities, or any substantial portion of
the assets, of Seller (including any acquisition structured as a merger,
consolidation, or share exchange) or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing.  Seller will notify Buyer immediately
if any Person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.

8.6

Disclosure.  No disclosure, release or announcement concerning the terms of this
Agreement shall be made to any third party without the advance approval thereof
by the Parties hereto.  Notwithstanding the foregoing, no party hereto shall be
deemed to have violated this Section 8.6 for disclosing the existence and/or
terms of this Agreement (i) to its tax or legal advisors; (ii) in any required
SEC filing; or (iii) to any potential lender.





8



8.7

Liens.  Seller will not incur any Liens on the Assets or the Assumed Contracts.




8.8

Further Assurances.  From the date hereof until the earlier of the Closing or
the termination of this Agreement, each of the Parties shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and each other transaction document.  Each Party
shall, on or prior to the Closing, use its or its commercially reasonable
efforts to fulfill or obtain the fulfillment of the conditions precedent of the
transaction.




ARTICLE IX

Covenants Subsequent to Closing




The Parties agree as follows with the period following the Closing, each Party
shall cooperate with the other, and execute and deliver, or use its commercially
reasonable efforts to cause to be executed and delivered, at the expense of the
requesting party, all such other instruments, including instruments of
conveyance, assignment and transfer, and to make all filings with and to obtain
all consents, approvals or authorizations of any governmental entity, business
entity, or person under any permit, license, approval, agreement, indenture,
contract or other instrument, and take all such other actions as such Party may
reasonably be requested to take by the other Party hereto from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

ARTICLE X

Conditions to Obligation to Close




10.1

Conditions to Buyer’s Obligation.  Buyer’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:




(a)

the representations and warranties set forth in Article V above shall be true
and correct in all material respects at and as of the Closing Date, except to
the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) shall be true and correct
in all respects at and as of the Closing Date;




(b)

Seller shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case Seller
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;




(c)

Seller shall have procured all of the third-party consents specified in Article
V above and all assignment and assumption agreements specified in Article V
above;




(d)

no action, suit, or proceeding shall be pending or threatened before (or that
could come before) any court or quasi-judicial or administrative agency of any
federal, state, local, or non-U.S. jurisdiction wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) adversely affect the right of Buyer to own the
Assets, or to operate the Proposed Business;











9



(e)

Seller shall have delivered to Buyer a certificate to the effect that each of
the conditions specified above in Section 10.1(a)-(d) are satisfied in all
respects;




(f)

the relevant parties shall have entered into agreements referenced elsewhere in
this Agreement and the same shall be in full force and effect;




(g)

Buyer shall have completed its due diligence and have elected to complete the
transactions contemplated hereby; and




(h)

all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby shall be
satisfactory in form and substance to Buyer;




Buyer may waive any condition specified in this Section 10.1 if it executes a
writing so stating at or prior to the Closing.




10.2

Conditions to Seller’s Obligation.  Seller’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:




(a)

the representations and warranties set forth in Article VI above shall be true
and correct in all material respects at and as of the Closing Date, except to
the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) shall be true and correct
in all respects at and as of the Closing Date;




(b)

Buyer shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;




(c)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
non-U.S. jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement; or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);




(d)

Buyer shall have delivered to Seller a certificate to the effect that each of
the conditions specified above in Section 10.2(a)-(c) are satisfied in all
respects;




(e)

the Buyer shall have delivered the Purchase Price to Seller; and




(f)

all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to Seller.




Seller may waive any condition specified in this Section 10.2 if it executes a
writing so stating at or prior to the Closing.








10

ARTICLE XI

Indemnification




11.1

Survival.  The representations and warranties of the Parties contained in
Article V and Article VI of this Agreement shall survive the Closing for a
period of six (6) months, after which time such representations and warranties
shall terminate and have no further force or effect.   This Section shall not
limit any claim for fraud or any covenant or agreement by the parties which
contemplates performance after the Effective Time




11.2

Indemnification by Seller.  Subject to the preceding sentence, Seller covenants
and agrees to indemnify and hold harmless Buyer and its officers, members,
managers, employees, agents and representatives and the respective successors
and assigns of the foregoing (collectively, “Buyer Indemnified Parties”) from
and against any and all claims, obligations, liabilities, judgments, damages,
losses, taxes, costs, attorneys’ fees and expenses (and all claims with respect
to any of the foregoing) (collectively, “Losses”) to which Buyer Indemnified
Parties, or any of them, may become subject to or which they, or any of them,
may suffer or incur, directly or indirectly, as a result from or in connection
with:




(a)

any untrue representation of or breach of warranty by the Seller in any part of
this Agreement;




(b)

the breach of or nonfulfillment of any covenant, agreement or undertaking of
Seller in this Agreement;




(c)

any debt, liability or obligation, direct or indirect, fixed, contingent or
otherwise, that is not expressly assumed by Buyer and is based upon or arises
from any act or omission, transaction, circumstance, state of facts or other
condition occurring or existing on or before the Closing Date, whether or not
then known, due or payable; and




(d)

any obligation for taxes of Seller’s for any period (or portion thereof).




11.3

Indemnification by Buyer.  Buyer covenants and agrees to indemnify and hold
harmless each of the Seller and their respective officers, directors, employees,
agents and representatives and the respective successors and assigns of the
foregoing (collectively, “Seller Indemnified Parties”) from and against any and
all Losses to which Seller Indemnified Parties, or any of them, may become
subject to or which they, or any of them, may suffer or incur, directly or
indirectly, as a result from or in connection with:




(a)

any untrue representation of or breach of warranty by Buyer in any part of this
Agreement;




(b)

the breach of or nonfulfillment of any covenant, agreement or undertaking of
Buyer in this Agreement;




(c)

any debt, liability or obligation, direct or indirect, fixed, contingent or
otherwise, that is expressly assumed by Buyer pursuant to the provisions of this
Agreement and is based upon or arises from any act or omission, transaction,
circumstance, state of facts or other condition occurring after the Closing
Date; and











11



(d)

all claims of third parties pursuant to Contracts assumed by Buyer as
contemplated by this Agreement, but only to the extent such claims relate
directly to obligations under the Contracts to be performed after Closing; and




(e)

all claims from third parties arising directly from Buyer’s ownership of the
acquired Assets, Assumed Liabilities, or operation of the Proposed Business
after the Closing Date.




11.4

Limitation on Indemnification.  Anything contained herein to the contrary
notwithstanding:




(a) Notwithstanding any other provision of this Article XI to the contrary, the
Buyer Indemnified Parties shall not receive indemnification pursuant to Section
11.2 until the sum of the aggregate amount of Losses under Section 11.2 exceeds
an amount equal to $30,000 (the “Basket Amount”), after which the Buyer
Indemnified Parties shall be entitled to receive indemnification for all Losses
that exceed the Basket Amount.

(b) Except as provided for herein, in no event shall the maximum aggregate
liability of Seller in respect of any claims by the Buyer Indemnified Parties
against Seller pursuant to Section 11.2 exceed in the aggregate an amount equal
to $100,000 (the “Cap Amount”); provided, however, that in the event of fraud
there shall be no such limitation and the Cap Amount shall not apply, or any
Loss incurred with respect to any tax obligation of Seller, for any period
whatsoever.  

(c) Notwithstanding any other provision of this Article XI to the contrary, the
Seller Indemnified Parties shall not receive indemnification pursuant to Section
11.3 until the sum of the aggregate amount of Losses under Section 11.3 exceeds
an amount equal to the Basket Amount, after which the Seller Indemnified Parties
shall be entitled to receive indemnification for all Losses above the Basket
Amount.

(d) Except as provided for herein, in no event shall the maximum aggregate
liability of Buyer in respect of any claims by the Seller Indemnified Parties
against Buyer pursuant to Section 11.3 exceed in the aggregate an amount equal
to the Cap Amount; provided, however, that in the event of fraud there shall be
no such limitation and the Cap Amount shall not apply.

(e) Any amounts payable by the Seller or Buyer pursuant to this Article XI with
respect to any claim for indemnification by Buyer or Seller, as applicable,
shall be reduced by the amount of any insurance proceeds actually received (net
of any expenses and attorneys’ fees in recovering such sums) by Buyer or Seller,
as applicable, with respect to such claim.  

11.5

Procedures.  All claims for indemnification by a party pursuant to this Article
XI in connection with an action, suit or proceeding shall be made in accordance
with the provisions of this Section 11.5.  The party entitled to indemnification
under this Article XI (the “Indemnified Person”) shall give prompt written
notification to the party obligated to provide such indemnification (the
“Indemnifying Person”) of the commencement of any action, suit or proceeding
relating to a third party claim for which indemnification pursuant to this
Article XI may be sought, together with a reasonable estimated amount of such
claim; provided, however, that no delay on the part of the Indemnified Person in
notifying the Indemnifying Person shall relieve the Indemnifying Person from any
liability or obligation under this Article XI, except to the extent of any
damage or liability caused solely by or arising out of such delay.  




Within twenty (20) days after delivery of such notification, the Indemnifying
Person may, upon written notice thereof to the Indemnified Person, assume
control of the defense of such action, suit or proceeding with counsel
reasonably satisfactory to the Indemnified Person, provided the Indemnifying





12

Person acknowledges in writing to the Indemnified Person that the Indemnifying
Person shall indemnify the Indemnified Person with respect to all elements of
such action, suit or proceeding and any damages, fines, costs or other
liabilities that may be assessed against the Indemnified Person in connection
with such action, suit or proceeding.  




If the Indemnifying Person does not so assume control of such defense, the
Indemnified Person shall control such defense.  The party not controlling such
defense may participate therein at its own expense.  The party controlling such
defense shall keep the other party advised of the status of such action, suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the other party with respect thereto.  Neither an
Indemnified Person nor an Indemnifying Person shall agree to any settlement of
such action, suit or proceeding without the prior written consent of the other
parties hereto, which shall not be unreasonably withheld or delayed.




ARTICLE XII

Definitions




Whenever capitalized and used in this Agreement, such words and phrases, unless
otherwise specified, shall have the meanings set forth in this Article XII.




“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
and any officer, director or executive employee of such Person, and includes any
past or present Affiliate of any such Person.  The term “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, includes the possession,
directly or indirectly, of five percent (5%) or more of the total number of
votes which may be cast by the holders of the total number of outstanding shares
of stock of any class or classes of such Person in any election of directors of
such Person (or in the case of a Person which is not a corporation, five percent
(5%) or more of the ownership interest, beneficial or otherwise) of such Person
or the power otherwise to direct or cause the direction of the management and
policies of that Person, whether through voting, by contract or otherwise.




“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.




“Allocation and “Allocation Schedule” has the meaning set forth in Section 3.4.




“Assets” means the Tequila Alebrijes Products and Property Rights including but
not limited to:



(a)

rights associated with the product known as Tequila Alebrijes including but not
limited to Blanco, Reposado, and Añejo.  



(b)

all related products or extension of that product including other related
Tequila Blends from the same or other related supplier



(c)

logos, trademarks, marketing material and related copyrights, copyright
applications and copyright registrations and moral rights, trademarks, service
marks, logos, trade dress, trade names and service names and all goodwill
associated with the Tequila Alebrijes Brand

(d) rights related to the protections of trade secrets and confidential
information, including, but not limited to, rights in industrial property,
vendor lists and all associated information and other confidential or
proprietary information;

(e) industrial design rights; and








13

(f) exclusive rights to sell directly or distribute the Assets on a worldwide
basis including any product Extension of the Assets.

The Assets shall include any and all product line extension

“Assumed Contracts” has the meaning set forth in Recital B and Exhibit B.




“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.




“Bill of Sale and Assignment of Contracts” has the meaning set forth in Section
4.1(a) and Exhibit F.




“Brand Management Agreement” means that certain agreement whereby Human Brands
International, Inc., manages the Proposed Business for Buyer.




 “Buyer” means Sears Oil and Gas Corporation.




“Buyer’s Financial Statements” has the meaning set forth in Section 6.4 of this
Agreement.




“Cash Portion of Purchase Price” has the meaning set forth in Section 3.1(b).




“Code” means the Internal Revenue Code of 1986, as amended,




“Closing” and “Closing Date” have the meaning set forth in Section 4.1 of this
Agreement.




 “Disclosure Schedule” means the various schedules referenced in Article V and
Article VI of this Agreement.  

 

“Effective Date” has the meaning set forth in the introductory section of this
Agreement.




“Employment Agreement” has the meaning set forth in Section 4.1(e).




 “Intellectual Property” means all of the following in any jurisdiction
throughout the world including but not limited to the following that are owned
or controlled by the Seller:  (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, divisions, continuations-in-part, revisions,
extensions, and reexaminations thereof; (b) all trademarks, service marks, trade
dress, logos, slogans, trade names, corporate names, brand names, Internet
domain names, other source identifiers, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith; (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith; (d) all mask works and all applications, registrations,
and renewals in connection therewith; (e) all trade secrets and confidential,
technical, and business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals); (f) all computer software (including source code, executable
code, data, databases, and related documentation); (g) all advertising and
promotional materials, (h) all other proprietary rights; and (i) all copies and
tangible embodiments thereof (in whatever form or medium).








14

“Inventory” has the meaning set forth in Section 2.1(b) and Exhibit D.




“Knowledge”, “known”, or words of like import means actual knowledge after
reasonable investigation.




 “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.




“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.




“Loan Transaction” has the meaning set forth in Section 5.17.




 “Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects (including as projected in any revenue,
earnings, or other forecast, whether internal or published) of Seller, taken as
a whole, or to the ability of Seller to consummate timely the transactions
contemplated hereby (regardless of whether or not such adverse effect or change
can be or has been cured at any time or whether Buyer has Knowledge of such
effect or change on the date hereof.  




“Party” means, the Buyer and the Seller.




 “Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).




“Proposed Business” has the meaning set forth in Article I.




 “Purchase Price” has the meaning set forth in Section 3.1 of this Agreement.




“Purchase Price Note” means a promissory note that promises to pay the Cash
Portion of the Purchase Price.




“Purchase Transaction” means the purchase and sale of the Assets and Assumed
Contracts and all other matters provided for in this Agreement.




“Restricted Territory” has the meaning set forth in Section 7.1(a) of this
Agreement.




“SEC” means the Securities and Exchange Commission.




 “Seller” means Human Brands International, Inc.




“SOG Common Stock” has the meaning set forth in Section 3.1(a).








15

ARTICLE XIII

General Provisions




13.1

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.




(a) This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Utah without giving effect to any choice or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction).




(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF UTAH IN EACH CASE SITTING IN SALT LAKE
CITY, UTAH, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.




(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 13.1(c).




13.2

Waiver and Modification.  This Agreement may not be amended, superseded or
cancelled, and none of its terms and conditions waived except by written
instrument executed by each Party hereto; or, in the case of a waiver, by the
Party waiving compliance.




13.3

Entire Agreement.  This Agreement (including the documents referred to herein)
contains the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior understandings and agreements.




13.4

Captions. The respective captions of the articles, sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
modify or otherwise affect this Agreement.








16



13.5

Expenses; Attorneys' Fees.  Whether or not the transactions contemplated by this
Agreement are consummated, each Party shall pay all expenses incurred by it or
on its behalf in connection with this Agreement or any transaction contemplated
hereby.  Seller shall be solely responsible for any brokerage fees incurred by
it.  If any legal action, arbitration or other proceeding is brought to
interpret or enforce the terms of this Agreement, the Party which prevails by
enforcing the provisions of this Agreement shall be entitled to recover
reasonable attorneys' fees and any other reasonable costs incurred in that
proceeding, including attorney's fees on appeal, in addition to any other relief
to which it is entitled.




13.6

Assignment, Successors and Assigns.  Each Party agrees that it will not assign,
sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any right or obligation under this
Agreement.  Subject to the foregoing limits on assignment and delegation, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns.




13.7

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




13.8

Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient or (d) on the third (3rd) day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 13.8):




If to Seller, to:




Ryan Dolder, CEO

Human Brands International, Inc.

810 7th Street NE,  #B-274

Washington, D.C. 20002

email: rdolder@humanbrandsinc.com




If to Buyer, to:




Sears Oil and Gas Corporation

1661 Lakeview Circle

Ogden, UT 84403

Attn:  Mark Scharmann

E-mail:  markscharm@comcast.net




With a copy (not constituting notice) to:




A. O. Headman, Jr.

Cohne Kinghorn, P.C.

111 East Broadway, 11th Floor

Salt Lake City, UT 84111

Email: aoheadman@cohnekinghorn.com




13.10

 Non-waiver. The failure in any one or more instances of a party to insist upon
performance of any of the terms, covenants or conditions of this Agreement, to
exercise any right or privilege in this Agreement conferred, or the waiver by
said party of any breach of any of the terms, covenant or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred.




13.11

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Parties hereto, and their respective heirs, representatives, successors
and assigns.  Except as otherwise specifically provided in this Agreement,
nothing in this Agreement is intended to confer upon any party other than the
Parties hereto (and their respective heirs, successors, legal representatives
and permitted assigns) any rights, remedies, liabilities or obligations under or
by reason of this Agreement.




13.12

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




13.13

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.  




13.13

Non-recourse. This Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Agreement, or the negotiation, execution or performance of this Agreement,
may only be brought against the entities that are expressly named as parties
hereto and then only with respect to the specific obligations set forth herein
with respect to such party. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other representative of any party hereto or of any Affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Agreement or for any claim, action, suit or other legal proceeding based on, in
respect of or by reason of the transactions contemplated hereby.





17

Signature Page to Asset Purchase Agreement




IN WITNESS WHEREOF, this Agreement was executed by the parties as of the
Effective Date.







SELLER:




HUMAN BRANDS INTERNATIONAL, INC.

a Nevada corporation




By:  /s/ Ryan Dolder

Name:  Ryan Dolder

Title: Chief executive Officer







BUYER:




SEARS OIL AND GAS CORPORATION

   a Nevada corporation







By: /s/Mark A. Scharmann

Name: Mark A. Scharmann

Title:  President






































18